Exhibit 10.30

CONFIDENTIAL TREATMENT REQUESTED

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) between Stephen H. Hochschuler,
M.D. (the “Consultant”), having an address set forth on the signature page
hereof, Alphatec Spine Inc., (the “Spine”), a California corporation having a
principal place of business at 2051 Palomar Airport Road, Suite 100, Carlsbad,
CA 92011, and Alphatec Holdings, Inc. (“Holdings”), a Delaware corporation
having a principal place of business at 2051 Palomar Airport Road, Suite 100,
Carlsbad, CA 92011 (collectively, Spine and Holdings shall be referred to as the
“Company”), is made effective as of October 13, 2006 (the “Effective Date”). In
connection with the Consultant (i) serving on the Board of Directors of the
Company (the “Board”); and (ii) providing consulting services to the Company and
the mutual promises of the parties hereunder, it is agreed as follows:

1. Service on the Board of Directors. The Consultant agrees to serve or continue
to serve as a director of the Company on its Board for so long as the Consultant
is duly elected or appointed, or until the Consultant resigns in writing,
whichever is first. While the Consultant remains on the Board, the Consultant
will perform the usual and customary duties of a member of the Board, which will
include attendance at Board meetings and reasonable preparation for such
meetings.

2. Additional Consulting Services. The Company hereby retains the Consultant,
and the Consultant hereby agrees, to serve as an advisor to the Company and its
senior management in the Company’s Field of Interest (such services and
consultation being herein referred to as the “Services”). The term “Field of
Interest” means orthopedic devices related to the spine. The Services shall not
include any not to include any laboratory, pre-clinical or clinical activities.

3. Performance of Services. The Consultant shall devote up to four full days (a
“ full day” shall mean a minimum of eight business hours, excluding all travel
time), as requested by the Company, over the course of every four-week period
during the term of this Agreement to perform consulting and advisory services in
the Field of Interest, and shall use reasonable efforts to provide any
additional Services as may be reasonably be requested from time to time by the
Company. Such Services shall be performed at the Company’s principal place of
business or at some other location agreed upon by the Company and the
Consultant. The Consultant agrees to devote its reasonable best efforts to the
performance of the Services. The Company shall have the right to publicize the
Consultant’s affiliation with the Company.

4. Compensation. For the full, prompt and faithful performance of the Services,
during the term of this Agreement, the Company shall provide the Consultant with
the following:

(a) Payments for Services. The Company shall pay the Consultant $[***] per week
in connection with the Consultant’s provision of Services (the “Weekly
Payment”). At the end of each four-week period during the term of this
Agreement, the Consultant shall send the Company an invoice listing the
following information: (i) for full days, the date of all full-days in which
Services were provided with brief description of the Services provided; (ii) for
less than full days, the date of the provision of such Services, the number of
hours spent on such Services



--------------------------------------------------------------------------------

and a brief description of such Services. Following the receipt of such invoice
from the Consultant, the Company shall perform an accounting of the Consultant’s
provision of Services to determine if the Weekly Payments paid over such
four-week period are the correct payment amount. The accounting shall be
conducted in accordance with the following criteria: (1) the Company shall pay
the Consultant $[***] for the first four full-days of a four-week period in
which the Consultant provides Services to the Company; (2) the Company shall pay
the Consultant $[***] for each full-day after the first four full-days of a
four-week period in which the Consultant provides Services to the Company; and
(3) the Company shall pay the Consultant $[***] per full hour of time that
Consultant performs Services to the Company that are not provided during a
full-day (including travel time) . If the accounting reveals that the Consultant
has been underpaid at the end of such four-week period, the Company shall
promptly pay the Consultant any amounts that are due to Consultant. The parties
agree that in no event shall the payments to the Consultant be less than $[***]
over a four-week period.

(b) Reimbursement of Expenses. The Company will reimburse Consultant for all
reasonable travel and other expenses incurred by Consultant in rendering the
Services, provided that such expenses are consistent with the Company’s Travel
and Expense Policy, and are confirmed by appropriate written expense statements
and other supporting documentation.

(c) Nonqualified Stock Options: Upon the execution of this Agreement the
Consultant shall be granted options to purchase [***] shares of the common stock
of Holdings (the “Options”), which Options shall have an exercise price equal to
the closing price of Holdings’ common stock on the trading day prior to
issuance. Upon the termination of the Consultant’s Services hereunder (i) by the
Company for “cause” (as defined in the Plan referenced below) or
(ii) voluntarily by the Consultant, all outstanding Options that have not vested
shall be forfeited. The Options shall vest over a five-year period in equal
amounts beginning on the first anniversary of the date of issuance, and shall
vest immediately upon a Change in Control (as defined in the Plan referenced
below) or a termination of the Consultant’s services hereunder by the Company
without “cause” (as defined in such Plan) or due to a non-renewal of the
Agreement by the Company. The Options shall be subject, in all respects, to
(i) the Alphatec Holdings, Inc. 2005 Employee, Director and Consultant Stock
Plan (the “Plan”), (ii) a Nonqualified Stock Option Agreement to be entered into
by Holdings and the Consultant, and (iii) the Stockholders’ Agreement dated as
of March 17, 2005 between Holdings and its stockholders, to which the Consultant
hereby agrees to be subject.

(d) Performance Objectives. Starting in 2007 the Consultant’s shall use
reasonable best efforts towards the attainment of performance objectives jointly
established by the Company’s President and CEO and the Consultant.

(e) Acknowledgement of Consultant. Consultant understands and acknowledges that
the payments Consultant will receive pursuant to Section 4 of this Agreement are
intended solely to compensate Consultant for the Services Consultant will
provide hereunder. Such payments shall in no way influence Consultant’s clinical
or professional judgment in performing Services hereunder or otherwise.

5. Term. The Consultant’s performance of Services shall commence on the
Effective Date of this Agreement and continue until the date that is the earlier
of (i) the date that this Agreement is terminated pursuant to Section 5; (ii) or
the [***]-year anniversary of the Effective Date (the “Initial Term”). This
Agreement shall renew automatically for one-year



--------------------------------------------------------------------------------

terms at the end of the Initial Term and each one-year term thereafter unless it
is terminated pursuant to Section 5. The period between the Effective Date and
the date of termination of this Agreement is referred to as the “Term”.

6. Termination; Effect of Termination.

(a) This Agreement may be terminated as follows: (i) by the Company immediately
upon the Consultant’s death; (ii) by either Party upon the end of a Term upon 30
days written notice prior to the end of a Term.; (iii) by the Company if
Consultant has been unable to perform Consulting Services for a period of 60
consecutive days due to a disability; or (iv) by party if the other party
materially breaches this Agreement, and such default is not remedied within 30
days of the receipt of written notice from the non-defaulting party.

(b) Upon termination of this Agreement the Company shall have no further
obligation under this Agreement to make any payments to Consultant after the
date this Agreement is terminated (the “Termination Date”), other than payments
accrued and due and payable to Consultant prior to the Termination Date.

(c) The Termination of this Agreement shall not relieve the Consultant or the
Company of any obligations hereunder which by their terms are intended to
survive the termination of the Consultant’s association with the Company,
including, but not limited to, the obligations of Sections 6(b), 6(c), 6(d), 7,
9, 10, 11, 13, 14, 17, 18 and 19.

(d) Upon termination of this Agreement for any reason, the Consultant shall
promptly deliver to the Company any and all property of the Company or its
customers, licensees, licensors, or affiliates which may be in the Consultant’s
possession or control including, without limitation, products, cell lines,
materials, memoranda, notes, diskettes, records, reports, laboratory notebooks,
or other documents or photocopies of the same.

7. Non-competition. During the Term and during the 12-month period following a
Termination Date, the Consultant shall not, without prior written notice to the
Company, alone or as a partner, officer, director, consultant, employee,
stockholder or otherwise, engage in any commercial employment, consulting or
business activity, occupation or other activity that is or is intended to be
competitive with the business of the Company in the Field of Interest (each a
“Competitive Activity”); provided, however, that (i) the holding by the
Consultant of any investment in any security shall not be deemed to be a
violation of this Section 7 if such investment does not constitute over five
percent (5%) of the outstanding issue of such security; and (ii) the expenditure
of reasonable amounts of time as (a) a member of other companies’ advisory
board, or (b) as a consultant to other companies shall not be deemed a breach of
this if such activities do not interfere with the provision of Services under
this Agreement. Upon receiving notice that Consultant intends to engage in any
such Competitive Activity, Consultant shall, at the Company’s option, either
(i) comply with such safeguards as may be reasonably requested by the Company,
or (ii) resign as a Consultant of the Company.

8. Independent Contractor; Compliance. It is understood and agreed, that the
Consultant is an independent contractor and that neither this Agreement nor the
rendering of the Services shall for any purpose whatsoever or in any way or
manner create any employer-employee relationship between the parties. The
Consultant shall not be entitled to any fringe benefits generally provided to
employees of the Company and the Company shall not be required to maintain
workers’ compensation coverage for the Consultant.



--------------------------------------------------------------------------------

9. Intellectual Property.

(a) The Consultant agrees that all ideas, discoveries, creations, manuscripts
and properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques and methods (all of the foregoing being
hereinafter referred to as “inventions”) which may be used in the business of
the Company, whether or not reduced to practice and whether patentable,
copyrightable or not, which the Consultant may conceive, reduce to practice or
develop during the provision of the Services (such inventions shall be referred
to as “Company inventions”), alone or in conjunction with another, or others,
shall be the sole and exclusive property of the Company, subject to the
Consultant’s obligations to [***], and that the Consultant shall not publish any
of the Company inventions without the prior written consent of the Company.
Subject to the Consultant’s obligations to [***], the Consultant hereby assigns
to the Company all of the Consultant’s right, title and interest in and to all
Company inventions. The Consultant agrees to maintain and furnish to the Company
complete and current records of all such Company inventions and disclose to the
Company in writing any such Company inventions.

(b) Subject to the Consultant’s obligations to [***], at any time during or
after the term of this Agreement, the Consultant agrees that the Consultant will
fully cooperate with the Company, its attorneys and agents, in the preparation
and filing of all papers and other documents as may be required to perfect the
Company’s rights in and to any of such Company inventions, including, but not
limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights of the United States and of any and all other
countries on such inventions, provided that the Company will bear the expense of
such proceedings, and that any patent or other legal right so issued to the
Consultant, personally, shall be assigned by the Consultant to the Company
without charge by the Consultant. Subject to the Consultant’s obligations to
[***], the Consultant hereby designates the Company as its agent, and grants to
the Company a power of attorney with full power of substitution (which power of
attorney shall be deemed coupled with an interest), for the purpose of effecting
the foregoing assignments from the Consultant to the Company.

(c) If at any time during a Term or the one-year period following a Termination
Date, the Consultant (i) creates a Consultant invention (as defined below), or
(ii) decides to sell or otherwise convey or encumber any inventions in the Field
of Interest at times that were created during a time period in which the
Consultant was not providing Services to the Company (a “Consultant invention”),
the Consultant, after satisfying all obligations owed to [***] regarding
Consultant inventions, shall provide written notice of the same to the Company
and offer the Company the option (the “Option”) to acquire such Consultant
invention. The Company shall have 60 days thereafter to indicate to the
Consultant whether the Company would like to exercise its option and to
negotiate the terms of such purchase (the “Option Period”). If (1) the Company
does not give the Consultant notice of its exercise of the Option before the end
of the Option Period, or (2) if the Company indicates in writing that it does
not intend to exercise the Option, or (3) if the parties are not able, despite
their good faith efforts, to agree on terms within the Option Period, then the
Consultant shall be free to seek other third-party buyers provided that such
buyers shall not be offered such rights on terms better than those last offered
to the Company.



--------------------------------------------------------------------------------

10. Confidentiality. In connection with the performance of Services, the
Consultant will be exposed to, and may develop or create, certain information
concerning the research, business, Alphatec Inventions, products, proposed new
products, designs, data, results, clinical testing programs, manufacturing
processes and techniques, customers, and other information and materials that
embody trade secrets or technical or business information that is confidential
and proprietary to the Company (collectively, “Confidential Information”). The
Consultant hereby agrees not to disclose or use, other than in the performance
of the Services, any Confidential Information, without the Company’s prior
written consent, unless such information becomes publicly available, through no
fault of the Consultant or a third party not obligated to keep such information
confidential. The Consultant further agrees not to make any notes or memoranda
relating to the business of the Company, other than for the benefit of the
Company, and not to use or permit to be used at any time any such notes or
memoranda, other than for the benefit of the Company. In addition, the
Consultant agrees, promptly upon the Company’s request to return to the Company
or destroy (at the Company’s option) any and all documentary, machine-readable
or other elements or evidence based on or containing Confidential Information
and any copies that may be in the Consultant’s possession or under the
Consultant’s control. The provisions of this Section 10 will apply both during
and after the Term.

11. Injunctive Relief. The Consultant agrees that any breach of this Agreement
by him could cause irreparable damage to the Company and that in the event of
such breach the Company shall have the right to obtain injunctive relief,
including, without limitation, specific performance or other equitable relief to
prevent the violation of the Consultant’s obligations hereunder. It is expressly
understood and agreed that nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available for such
breach or threatened breach, including, without limitation, the recovery of
damages by the Company.

12. No Conflicting Agreements. The Consultant represents and warrants that he is
not a party to any commitments or obligations inconsistent with this Agreement
and hereby agrees to indemnify and hold the Company harmless against any claim
based upon circumstances alleged to be inconsistent with such representation and
warranty. During the Term, the Consultant will not enter into any agreement
either written or oral in conflict with this Agreement and will arrange to
provide the Services in such a manner and at times that the Services will not
materially conflict with the Consultant’s responsibilities under any other
agreement, arrangement or understanding or pursuant to any employment
relationship he has at any time with any third party.

13. Indemnification. The Company and the Consultant (each, an “Indemnifying
Party”) shall, to the fullest extent permitted by law, hold harmless and
indemnify the other party (the “Indemnified Party”) from and against any and all
claims, liabilities, damages, expenses (including reasonable attorneys’ fees)
and losses (collectively, “Losses”) incurred as a result of any acts or
omissions of the Indemnifying Party in connection with this Agreement and the
parties’ performance hereunder, except to the extent that any such Losses were a
result of the negligence or willful misconduct of, or a breach of this Agreement
by, the Indemnified Party.

14. Notices. All notices and other communications hereunder shall be in writing,
and shall be delivered or sent by facsimile transmission, recognized courier
service, registered or certified mail, return receipt requested, addressed to
the party at the address set forth on the signature page hereof, or to such
other address as such party may designate in writing to the



--------------------------------------------------------------------------------

other. Such notice or communication shall be deemed to have been given as of the
date sent by the facsimile or delivered to a recognized courier service, or
three days following the date deposited with the United States Postal Service.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective legal representatives,
successors and permitted assigns. The Consultant agrees that the Company may
assign this Agreement, in whole or in part, to any person or entity controlled
by, in control of, or under common control with, the Company, and to any
purchaser of all or substantially all of its assets or such portion of its
assets to which this Agreement relates, or to any successor corporation
resulting from any merger or consolidation of the Company with or into such
corporation. The Consultant may not assign or transfer this Agreement or any of
the Consultant’s rights or obligations hereunder. In no event shall the
Consultant assign or delegate responsibility for actual performance of the
Services to any other person or entity without the prior written consent of the
Company.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties as to the subject matter hereof. No provision of this Agreement
shall be waived, altered or cancelled except in writing signed by the party
against whom such waiver, alteration or cancellation is asserted. Any such
waiver shall be limited to the particular instance and the particular time when
and for which it is given.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in San Diego County, California for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein.

18. Enforceability. The invalidity or unenforceability of any provision hereof
as to an obligation of a party shall in no way affect the validity or
enforceability of any other provision of this Agreement, provided that if such
invalidity or unenforceability materially adversely affects the benefits the
other party reasonably expected to receive hereunder, that party shall have the
right to terminate this Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity or subject so as to be unenforceable at law, such
provision or provisions shall be construed by limiting or reducing it or them,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

19. Construction. This Agreement has been prepared jointly and shall not be
strictly construed against either Party.

20. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed Agreement as of the
Effective Date.

 

ALPHATEC SPINE INC. By:  

/s/ John H. Foster

  John H. Foster   Chairman

Address for Notice Purposes:

2051 Palomar Airport Road

Suite 100

Carlsbad, California 90211

ALPHATEC HOLDINGS, INC. By:  

/s/ John H. Foster

 

John H. Foster

Chairman

Address for Notice Purposes:

2051 Palomar Airport Road

Suite 100

Carlsbad, California 90211

/s/ Stephen H. Hochschuler

Stephen H. Hochschuler, M.D.

 

Address for Notice Purposes:

 

 

 